DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 
This action is responsive to the following communications: the application filed November 3, 2020; the Information Disclosure Statement (IDS) filed November 3, 2020; and the Response to Restriction Requirement filed February 9, 2022.

Claims 1-20 are pending in the application.  Claims 16-20 are withdrawn as they are directed to a non-elected invention.  Claim 1 is an independent claim.

Information Disclosure Statement
Acknowledgement is made of Applicant’s IDS submitted on November 3, 2020.  The IDS submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-15, in the reply filed on February 9, 2022 is acknowledged.

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 3 and 7 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 3 recites the limitation "the first direction."  There is insufficient antecedent basis for this limitation in the claim.  In the interest of compact prosecution, as the limitation is apparently intended to correspond to the “a direction” of claim 1, the limitation has been interpreted as “the direction.”




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 8, 10-15 are rejected under 35 U.S.C. 102(a)(1) as anticipated by CN1601777A to Imai (referred to hereafter as “Imai”).

Regarding claim 1, Imai teaches a display device {Figure 1} comprising: an insulation layer {2} on a substrate {19} and having a groove {the groove containing 7} concave in a direction toward the substrate; a first reflective layer {4} on at least a portion of the insulation layer; and a display element layer {8} on the insulation layer {2} and the first reflective layer {4}, the display element layer {8} comprising a light emitting element {8} overlapping at least a portion of the groove {the groove containing 7}. Regarding claim 2 (that depends from claim 1), Imai teaches the first reflective layer {4} is on the groove {the groove containing 7} and overlaps the light emitting element {8}. Regarding claim 3 (that depends from claim 1), Imai teaches the display element layer {4} further comprising: a first electrode {10} extending in the first direction and electrically coupled to the light emitting element {4}; and a second electrode {11} spaced apart from the first electrode in a second direction different from the first direction and electrically coupled to the light emitting element {4}. Regarding claim 4 (that depends from claim 3), Imai shows the electrodes 10 and 11 overlapping the reflective layer 4 located in the groove containing 7.  Thus, Imai shows that the first electrode {10} and the second electrode {11} has a portion {the portions over the layer 4 in the groove} overlapping a portion of the groove {the groove containing 7}. Regarding claim 5 (that depends from claim 3), Imai shows the electrodes 10 and 11 overlapping the reflective layer 4 located in the groove containing 7.  Thus, Imai shows that a distance between the first electrode {10} and the second electrode {11} in the second direction is less than a width of the groove {the groove containing 7} in the second direction. Regarding claim 6 (that depends from claim 3), Imai shows the electrodes 10 and 11 overlapping the reflective layer 4 located in the groove containing 7.  Thus, Imai shows a distance between the first electrode {10} and the second electrode {11} in the second direction is the same as a width of the first reflective layer {4} in the second direction. Regarding claim 8 (that depends from claim 1), Imai teaches the groove {the groove containing 7} is filled with insulation material {7; transparent resin}, and the light emitting element {8} is on the insulation material {8 is on 7a, the upper surface of 7}. Regarding claim 10 (that depends from claim 3), Imai teaches the display element layer further comprising: a first bank {3 on 10} on the first electrode {10}; and a second bank {3 on 11} on the second electrode {11}. Regarding claim 11 (that depends from claim 10), Imai teaches display element layer {4} further comprising: a second reflective layer {6} on the first and second banks {3 on 10 and 11}. Regarding claim 12 (that depends from claim 3), Imai teaches an intermediate layer {14} between the first electrode {10} and the insulation layer {7} and between the second electrode {11} and the insulation layer {7}, and having an opening {the top of 14} overlapping the groove {7}. Regarding claim 13 (that depends from claim 12), Imai Figure 1 shows a distance between the first electrode {10} and the second electrode {11} in the second direction is the same as a width of the opening {the top of 14} in the second direction. Regarding claim 14 (that depends from claim 12), Imai Figure 1 shows a width of the Regarding claim 15 (that depends from claim 3), Imai teaches the display element layer further comprising: a first contact electrode {the contact where 12 connects with 10} on the first electrode and configured to electrically connect the first electrode {10} and the light emitting element {8}; and a second contact electrode {the contact where 13 connects with 11} on the second electrode {11} and configured to electrically connect the second electrode {11} and the light emitting element {8}.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 7 is rejected under 35 U.S.C. 103 as unpatentable over Imai in view of U.S. Published Patent Application No. 20130105978 A1 to Hung (referred to hereafter as “Hung”).
Regarding claim 7 (that depends from claim 3), Hung shows that it was known for “the first electrode, the second electrode, and the reflective layer…[to be] formed by the same material” (Hung abstract).  It would have been obvious to one of ordinary skill in the art to substitute the Hung same material electrodes/reflective layer materials for the Imai materials and thus to have the first and second electrodes and the first reflective layer includes the same metallic material in order to minimize the number of different materials required for use in the device and also as the substitution of one known element for another that yields predictable results to one of ordinary skill in the art would have been obvious. 
Claim 9 is rejected under 35 U.S.C. 103 as unpatentable over Imai in view of U.S. Patent No. 8,840,262 B2 to Chang et al. (referred to hereafter as “Chang”).
Regarding claim 9 (that depends from claim 8), Imai does not appear to explicitly describe that the insulation material forms a flat surface with the first and second electrodes.  Chang Figure 3 shows that it was known to have the insulation material (Chang 70) form flat surface with the electrodes (Chang 13 and 13a).  It would have been obvious to one of ordinary skill in the art to substitute the Chang flat surface 

Conclusion
The additional cited references appear to be relevant to the present disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Carpenter whose telephone number is (571)270-5140.  The examiner can normally be reached on Monday through Friday from 9AM to 5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached at (571)272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Robert K Carpenter/Primary Examiner, Art Unit 2826